Title: From James Madison to John Quincy Adams, 14 May 1821
From: Madison, James
To: Adams, John Quincy


                
                    Dear Sir
                    Montpellier May 14. 1821
                
                I have received the Copy of your Report on weights and measures, which you were so good as to inclose to me.
                Not knowing how long it may be before I shall be able to give it a due perusal, I tender at once my best thanks, anticipating as I certainly do, both pleasure and instruction from your execution of the important task committed to you. Be pleased, Sir, to accept a repetition of my high esteem and cordial respects.
                
                    James Madison
                
            